Citation Nr: 1409493	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-22 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in Omaha, Nebraska


THE ISSUE

Entitlement to payment or reimbursement for medical services provided at the Community Hospital in McCook, Nebraska from December 31, 2009 to 
January 4, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel




INTRODUCTION

The Veteran had active duty service from January 1977 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Department of Veterans Affairs Medical Center (VAMC) in Omaha, Nebraska.

Additional evidence was received from the Veteran in June 2010.  A written waiver of preliminary RO review was received in February 2014.


FINDINGS OF FACT

1.  The emergency service for the Veteran's pneumonia was provided in a hospital emergency department of the Community Hospital in McCook, Nebraska.

2.  The claim for payment/reimbursement is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for shortness of breath would have been hazardous to life or health.

3.  The VAMC's in Omaha, Nebraska and Cheyenne, Wyoming and other VA clinics near the Veteran were not feasibly available and an attempt to use such any of the facility beforehand would not have been considered reasonable by a prudent person.

4.  At the time the emergency treatment, the Veteran was enrolled in the VA health care system and had received medical services within the 24-month period preceding the emergency treatment.

5.  The Veteran is financially liable for the treatment.

6.  The Veteran has no coverage under a health-plan contract for payment or reimbursement for the emergency treatment.

7.  The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical services provided at the Community Hospital in McCook, Nebraska from December 31, 2009 to 
January 4, 2010, have been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.53.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

A claimant is entitled to reimbursement/payment for medical treatment where VA authorizes payment for that treatment in advance.  38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, 17.54 (2013).

When a veteran receives treatment at a non-VA facility without prior authorization, a proper claiming may still be entitlement to reimbursement for the cost of such care if certain requirements under 38 U.S.C.A. § 1725 or § 1728 are met. 
  
The applicable regulation provides in pertinent part that the VA shall reimburse a Veteran who is an active VA health-care participant that is personally liable for emergency treatment furnished in a non-VA facility.  38 U.S.C.A. § 1725(a).  

An active VA health-care participant is a veteran who is enrolled in the health care system; received care within the 24-month period preceding the furnishing of such emergency treatment; is personally liable to the provider of emergency treatment; has no entitlement to care or services under a health-plan contract; has no other contractual or legal recourse against third party that would, in whole, extinguish such liability to the provider; and is not eligible for reimbursement for medical care or services under 38 U.S.C. § 1728.  38 U.S.C.A. § 1725(b). 

The term emergency treatment means medical or service furnished when VA or other Federal facilities are not feasibility available and an attempt to use them beforehand would not be reasonable; when such care or service are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health and until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer.  38 U.S.C.A. § 1725(f). 

Reimbursement of medical expenses pursuant to 38 U.S.C.A. § 1728 apply to  service-connected disabilities; non service-connected disabilities associated with and held to be aggravating a service-connected disability; any disability if the Veteran has a total disability permanent in nature from a service-connected disability; or any illness, injury or dental condition of a veteran who is a participant in a vocational rehabilitation program determined to be medically necessary to make possible the veteran's entrance into course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury or dental condition.  38 U.S.C.A. § 1728.     


Factual Background

At the outset, the Board notes that the Veteran is service connected for paranoid type schizophrenia (50 percent from September 1, 1980 and 70 percent from August 14, 1982), and is not service connected for any other disability.

A December 31, 2009 private treatment record from the Community Hospital in McCook, Nebraska notes that the Veteran was seen at the clinic on
December 28, 2009 and was started on medication.  When symptoms worsened, he sought treatment at the emergency room (ER) of the VAMC in Cheyenne, Wyoming on December 30, 2009.  The following day, on December 31, 2009, the Veteran was admitted at Community Hospital as a patient due to complaints of being unable to sleep, shortness of breath (SOB) and difficulty breathing.  It was noted that the Veteran provided a sample of thick phlegm.  An x-ray showed some increased marking in the right lower lung "that may be consistent with an early pneumonia."  The assessment was pneumonia and schizophrenia.  

A January 4, 2010 discharge summary noted that transfer condition was stable.

A January 20, 2010 VAMC discharge summary from Omaha, Nebraska shows that subsequent to his transfer from Community Hospital, he was transferred to the intensive care unit (ICU) due to rapid respiratory decline and was intubated twice His discharge diagnoses were pneumonia/cryptogenic organizing pneumonitis and schizophrenia.

In February 2010, confirmation from the Veteran and Community Hospital was received that the Veteran does not have Medicare, motor vehicle insurance (and treatment was not a result of a motor vehicle accident); Medicaid; TriCare; and TriWest health insurance.  Both marked the appropriate box to indicate that none of the above were applicable to the emergency treatment.  

In February 2010, the VAMC denied the Veteran's claim noting that VA facilities were feasibly available to provide care and that VA medical review determined that the Veteran was stable for transfer to a VA facility.  

In a statement received in April 2010, the Veteran stated that he originally sought treatment at the Cheyenne VAMC ER where he was x-rayed, given medication and sent home.  Later, he "was getting worse" and sought treatment at the Community Hospital in McCook, Nebraska.  While hospitalized, he stated that he requested to see a social worker to seek transfer to a VAMC and that because of the holidays, he was not able to get in contact with one until four days later.  

Upon further review, the VAMC in May 2010, the medical staff determined that the Veteran was stable to transfer to a VA facility from the ER.  Thus, the Veteran's claim was denied.

In May 2010, the VAMC readjudicated the claim as reflected in the May 2010 statement of the case and denied the Veteran's claim pursuant to 38 U.S.C. § 1728 and 38 C.F.R. § 17.120 because the Veteran was not treated for a service-connected disability and could have transferred from the ER to the Omaha VAMC.  His claim was further denied pursuant to 38 U.S.C. § 1725 because the VAMC believed the Veteran could have transferred from the ER to the Omaha VAMC.  

In a July 2010 statement, the representative noted that the Veteran would have had to travel 288 miles (approximately a 4 1/2 hour drive) to the Omaha VAMC.
 
Analysis

The Veteran does not allege and the evidence does not suggest that he obtained preauthorization for treatment at the Community Hospital in McCook, Nebraska.  Overall, medical services rendered at that private medical facility from 
December 31, 2009 to January 4, 2010 were not authorized in advance.  

Nevertheless, as will be explained in further detail below, entitlement to payment or reimbursement for medical services provided for pneumonia at the Community Hospital from December 31, 2009 to January 4, 2010 is warranted as the criteria pursuant to 38 U.S.C.A. § 1725 have been met.

The emergency service for the Veteran's pneumonia was provided in a hospital emergency department.  The Veteran was treated at the Community Hospital ER on the dates noted above.

The claim for payment/reimbursement is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Here, the Veteran complained of SOB and difficulty breathing, difficulty sleeping, and produced thick phlegm at the time he was hospitalized at the Community Hospital.  The Board believes that any lay person would be reasonable fearful if presented with such symptoms and it would be reasonable to assume that one would not delay seeking treatment.  Additionally, the Veteran was ultimately diagnosed with pneumonia and eventually transferred and treated at a VA ICU, which indicates to the Board that the Veteran's symptoms were manifestations of a serious condition and supports his decision to seek immediate medical attention at the nearest medical facility. 

Additionally, the Board finds that the VAMC's in Omaha and Cheyenne and other VA clinics nearby were not feasibly available and an attempt to use such any of the facilities beforehand would not have been considered reasonable by a prudent person.  The Board notes that a facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. § 17.53.  The Board takes judicial notice that the distance to the VAMC in Omaha from the Veteran's place of residency is about 288 miles (approximately 4 1/2 hours away from the Veteran's home) as noted by the Veteran's representative.  The Board also takes judicial notice of the distance to the VAMC in Cheyenne, where the Veteran initially sought treatment, is about the same and would have taken just as long to drive.  Even when considering nearby VA clinics, the Board finds that with symptoms of SOB and his ultimate diagnosis, these clinics are not the type of facilities to seek treatment for such conditions.  

The Board also notes that the earliest date as of which the physicians at McCook determined that he was stable enough for transfer was January 4, 2009.

Moreover, at the time the emergency treatment, the Veteran was enrolled in the VA health care system and had received medical services within the 24-month period preceding the emergency treatment on December 31, 2009.  As noted by the Veteran and as reflected in treatment records, he was treated at the VAMC in Cheyenne prior to his hospitalization. 

Currently, the Veteran is financially liable for the treatment at the Community Hospital.  As noted by that private medical facility and the Veteran through forms received in February 2010, the Veteran has no coverage under a health-plan contract for payment or reimbursement for the emergency treatment.  Moreover, the Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided.  While the Veteran is service-connected for schizophrenia and medical records pertaining to his ER treatment includes such diagnosis, the Veteran's treatment was primarily for symptoms associated with his pneumonia.   Thus, 38 U.S.C. § 1728 is not for application in the case at bar.

Based on the above discussion of the evidence, the Board finds that all of the criteria for payment or reimbursement for medical services provided at the Community Hospital in McCook, Nebraska from December 31, 2009 to 
January 4, 2010 have been met.  Consequently, the Veteran's claim is granted.

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  


ORDER

Entitlement to payment or reimbursement for medical services provided at the Community Hospital in McCook, Nebraska from December 31, 2009 to 
January 4, 2010 is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


